DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)
 
The empty diagram boxes 211 (every occurrence), 213 (every occurrence), 215 (every occurrence), 309 (every occurrence), 311 (every occurrence), 313 (every occurrence), found in Figures 1 and 2 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The disclosure is objected to because of the following informalities: the use of the phrase a “substrate surface first side” and a “substrate surface second side”, while not incorrect, is confusing and can lead to confusion as the phrase implies a first and second side of a SINGLE surface, i.e. one material on the surface first side and a second material on surface second side so that any wave will reflect off the surface. However, it is clear from the figures provided that the proper terminology should be a “first surface” of the substrate and a “second surface” of the substrate to clearly indicate that the ultrasonic waves travel THROUGH the substrate to a second surface spaced from the first surface.
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  the use of the phrase a “substrate surface first side” and a “substrate surface second side”, while not incorrect, is confusing and can lead to confusion as the phrase imply a first and second side of a SINGLE surface, i.e. one material on the surface first side and a second material on surface second side so that any wave will reflect off the surface. It is clear from the figures provided with the originally filed specification that the proper terminology should be a “first surface” of the substrate and a “second surface” of the substrate to clearly indicate that the ultrasonic waves travel THROUGH the substrate to a second surface spaced from the first surface.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US 8,371,171 B2) (hereafter Isobe).
With regards to claim 17, Isobe discloses a system for non-destructively scanning a substrate (21) comprising: an ultrasonic probe (2), said ultrasonic probe comprising a transducer and a receiver (23, Figure 2), said ultrasonic probe configured to scan a substrate (3, Figure 3), said substrate comprising a substrate first side and a substrate second side (inherent), and a controller (5) configured to be in communication with the ultrasonic probe (2), said controller configured to access the complex geometry profile (Figures 1 and 4); a robotic array (Figure 3, 3d and 3c which move the transducer probe) in communication with the controller (Figures 1 and 4), and wherein said transducer (2) is configured to direct ultrasonic energy from the transducer to the substrate first side (Figure 2), and from the substrate first side through the substrate to the substrate second side.
Isobe discloses the claimed invention with the exception of the substrate second side comprising a complex geometry profile.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system of Isobe to test a substrate with a complex profile on either the first or second side of the substrate as the use of the phased array for the ultrasonic probe 2 allows for the transmitted wave to be generated and focused in a specific direction within the substrate by adjusting the phase of the ultrasonic energy provided to each element of the phased array. This direction of the ultrasonic energy is merely the application of well-known focal laws. 
Furthermore, the system of Isobe can be utilized to test an object of any shape and size without the alteration of the system as disclosed, as the system is clearly capable of testing any object. 
Isobe discloses a memory (shape data storage unit 41). 
Isobe discloses the claimed invention with the exception of the memory comprising complex geometry profile.
It would have been obvious to one of ordinary skill in the art at the time of filing to store a complex geometry profile within the memory as the memory will hold any profile of the test object – complex or not – especially as the shape of the test object is utilized to determine the path that the ultrasonic probe takes to test the object.
With regards to claim 21, Isobe discloses a processor (18) in communication with the receiver (Figure 2); said processor (18) configured to receive signals sent from the receiver (Figure 2).
With regards to claims 20 and 21, Isobe discloses a scanning device (4), said scanning device configured to scan the geometry profile of the substrate (Figure 3), said scanning device configured to be in communication with the controller (Figure 4), and especially wherein the scanning device comprises a laser (4, column 7 line 67 – column 8 line 3).
Isobe discloses the claimed invention with the exception of the scanning device scanning a complex geometry profile of the second side of the substrate.
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify Isobe to include the scanning of the second surface of the substrate under test as well as a first surface of the substrate as disclosed as one of ordinary skill in the art knows that knowing the complete shape of a test object allows for a better test result as the ultrasonic waves can be targeted within a test object or sent in a particular direction within the test object if the full shape of the object is known. Furthermore, it would be common sense to scan a complete shape of an object before testing in order to ensure a full and complete ultrasonic test of the object. Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.

Allowable Subject Matter
Claims 1-16 are objected for minor informalities, but would be allowable if rewritten to correct the informalities recited above.

Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 1, the prior art fails to teach and/or suggest a method comprising, in combination with the other recited steps, orienting an ultrasonic probe proximate to a substrate, said substrate comprising a substrate surface first side and a substrate surface second side, said substrate surface second side comprising a complex geometry, said complex geometry comprising a complex geometry profile, and said ultrasonic probe comprising a transducer and a receiver; orienting a controller in communication with the ultrasonic probe, said controller configured to access the complex geometry profile; accessing the complex geometry profile; controlling the orientation of the ultrasonic probe in response to the complex geometry profile; directing ultrasonic energy from the ultrasonic probe in response to the complex geometry profile; receiving back reflection ultrasonic energy from the substrate surface second side at the receiver; and wherein the receiver is positioned to receive back reflection ultrasonic energy from the substrate surface second side in response to the complex geometry profile.
With regards to claim 10, the prior art fails to teach and/or suggest a method comprising, in combination with the other recited steps, orienting an ultrasonic probe proximate to a substrate, said substrate comprising a substrate surface first side and a substrate surface second side, said substrate surface second side comprising a complex geometry, said complex geometry comprising a complex geometry profile, and said ultrasonic probe comprising a 
With regards to claim 18, the prior art of record fails to teach and/or suggest a system for non-destructively scanning a substrate comprising, in combination with the other recited elements, the transducer being further configured to direct ultrasonic energy from the transducer to the substrate second side in a direction that remains perpendicular to the substrate second side during a scan duration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Richard et al. (WO 2010/037223 A1) discloses a system and method for ultrasonic testing.
MIURA et al. (US 2013/0160551 A1) discloses an ultrasonic flaw detection device.
Voor, JR. (US 2013/0192374 A1) discloses a retroreflector for ultrasonic inspection.
Habermehl et al. (US 2014/0283611 A1) discloses a system and method of adaptive focusing in a phased array ultrasonic system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855